443 F.2d 375
Betty Lue HAYNES, as Administratrix of the Estate of EugeneO. Haynes, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 312, Docket 35198.
United States Court of Appeals, Second Circuit.
Argued Dec. 9, 1970.Decided Dec. 9, 1970.

Sheldon Hurwitz, Buffalo, N.Y., for appellant.
Morton Hollander, Department of Justice, Washington, D.C.  (William D. Ruckelshaus, Asst. Atty. Gen., Judith S. Seplowitz, Atty. Department of Justice, and H. Kenneth Schroeder, Jr., U.S. Atty., Western District of New York, on the brief), for appellee.
Before LUMBARD, Chief Judge, FEINBERG, Circuit Judge, and CLARIE, District Judge.1
PER CURIAM:


1
We affirm, in open court, the judgment of the Western District which dismissed the complaint as not stating a cause of action under the Federal Tort Claims Act, 28 U.S.C. 1346(b), for the reasons stated by Judge Henderson in his opinion reported at 327 F.Supp. 264 (1970).



1
 Sitting by designation